DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Janice Logan on November 10, 2020.
With respect to the claims filed August 21, 2020, please make the following amendments: 
(currently amended) 	A method of isolating or detecting a rare cell having a high deformability, comprising filtering a blood specimen through a filter to isolate or detect a rare cell having a high deformability in the blood specimen,
wherein the filter includes slit shape holes having an average minor axis diameter of 5 µm or more and 8 µm or less and an average major axis diameter of 40 µm or more and 5000 µm or less at a hole density of 40 holes/mm2 or more and 2000 holes/mm2 or less with a ratio (w/z) between the average major axis diameter (w) and an average gap length (z) between the holes in a minor axis diameter direction being 7.0 or more and 130 or less, 
wherein the filter is operated under filtration conditions such that the filter provides, with respect to the rare cell, a capturing rate of 80% or more.
Claim Interpretation
Amended Claim 1 (supra) recites the limitation “a rare cell having a high deformability”. Examiner is interpreting this limitation in accordance with the 
Reasons for Allowance
Claims 1–8 and 14–18 are allowed. The following is Examiner’s statement of reasons for allowance:
Claim 1 was previously rejected under 35 U.S.C. § 103 as being unpatentable over Tai1 in view of van Rijn2 and Hosokawa.3 However, the Specification4 suggests that the presently claimed invention provided an unexpectedly high capturing rate of highly deformable cells. For example, Figures 4 and 5 of the instant application show capturing rate of a highly deformable cell (SNU-1)5 as a function of w/z ratio. Note, for each filter having a w/z ratio within the claimed range of 7.0 or more and 130 or less, the capturing rate was 80% or higher. In contrast, Figure 6 shows a filter (filter #4) having a w/z ratio falling within the instant range but with capturing rates lower than 80%. Figure 10 also reports the capturing rate for filter #4—but at different filtration conditions. In particular, in this figure the capturing rate can be about 95% with filter #4. Thus, as it applies to filter #4, the difference between Figures 6 and 10 is the filtration conditions applied. In view of these findings, it becomes apparent that the filtration conditions (see, e.g., FIG. 8), as well as the w/z ratio, affect the capturing rate. Thus, the unexpectedly high capturing rates (see, e.g., FIGs. 4, 5) appear to be a result of both the w/z ratio and the filtration conditions applied (emphasis added). For at least this reason, claim 1 was amended to exclude, inter alia, filter #4 by specifying that “the filter is operated under filtration conditions such that the filter provides, with respect to the rare cell, a capturing rate of 80% or more.”

Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. “Evidence that a compound is unexpectedly superior in one of a spectrum of common properties … can be enough to rebut a prima facie case of obviousness.” No set number of examples of superiority is required. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987) (Evidence showing that the claimed herbicidal compound was more effective than the closest prior art compound in controlling quackgrass and yellow nutsedge weeds in corn and soybean crops was sufficient to overcome the rejection under 35 U.S.C. 103, even though the specification indicated the claimed compound was an average performer on crops other than corn and soybean.). See also Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (unexpected superior therapeutic activity of claimed compound against anaerobic bacteria was sufficient to rebut prima facie obviousness even though there was no evidence that the compound was effective against all bacteria).
As it applies to the claimed filtration conditions and claimed w/z ratio, the Specification appears to provide sufficient evidence of unexpected results: unexpectedly high capturing rate. (See, e.g., FIGs. 4, 5, 7A, 7B, 8, 9.) Furthermore, each of the references cited supra appear to be silent with regards to the unexpected results disclosed in the Specification. As such, the evidence provided in the Specification appears to be sufficient to overcome the prima facie case of obviousness made over these references. Likewise, references (or rationale) to modify the above combination of references so as to yield these unexpected properties could not be found within the prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEIDI KELLEY can be reached at 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        



/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 US 2012/0178097 A1, published July 12, 2012 (“Tai”).
        2 US 2011/0244443 A1, published October 6, 2011 (“van Rijn”).
        3 Hosokawa et al., Size-selective Microcavity Array for Rapid and Efficient Detection of Circulating Tumor Cells, 82 Anal. Chem. 6629, 6629–6635 (2010) (“Hosokawa”).
        4 Specification filed March 23, 2016 (“Spec.”).
        5 Spec. 7 (“[O]ne example of a cancer cell having a high deformability is a SNU-1 cell.”)